PD-0758-15
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                               Transmitted 12/22/2015 11:35:01 AM
                                                                                 Accepted 12/22/2015 11:50:31 AM
                                                                Christopher Abel                      ABEL ACOSTA
                                                                Board Certified Criminal Law Specialist      CLERK
                                                                2609 Sagebrush Drive
                                                                Suite 202
                                                                Flower Mound, Texas 75028
                                                                972-584-7837(office)
                                                                972-947-3813(fax)
                                                                chris@flowermoundcriminaldefense.com
                                                                www.flowermoundcriminaldefense.com



                                      December 22, 2015

Abel Acosta, Clerk
Court of Criminal Appeals
Post Office Box 12308, Capital Station                                    December 22, 2015
Austin, Texas 78711

       Re:    Dewan Morgan v. State of Texas
              CCA No. PD-0758-15
              Trial Court Case No. F-2013-1704-C

Dear Mr. Acosta:

        Pursuant to this Court’s letter dated December 16, 2015, oral argument will be permitted
in the above-referenced cause. Accordingly, this correspondence will confirm that I will present
oral argument to the Court on January 13, 2016, at 9:00 a.m.


                                                   Sincerely,



                                                   /s/ Chris Abel
                                                   Chris Abel
                                                   Bar No. 24043516
                                                   Attorney for Appellant


CA/kwr